DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rowan (US2005/0134001 A1) in view of Watterson et al (5,611,539) (herein after Watterson).
Claim 1, Rowan discloses an apparatus and method for performing sports drills on a ball field having a base anchors, the base anchor having a square opening (paragraph 0052), the method comprising:
engaging a distal insert post (figure 8) of a training device with the base anchor, the distal insert post having a square outer surface (paragraph 0052), the square distal insert post being removably insertable into the square opening of the base, the training device comprising a frame having a support portion (30) and a net holding portion (by way of example 23 or frame 18; note frame around the netting is 18 in all the hoops), the net holding portion supporting a net (net 56), the support portion comprising the insert post (figure 8);
rotating the net holding portion relative to the support portion to first or second rotated positions so that the net faces a desired training position on the ball field (the net may be rotated with respect to 30 via sleeve 34);
engaging a detent (pin 24 or 36) to maintain the net holding portion (sleeve 34 or 23) in the first or the second positions; and
targeting the net with a ball from the desired training position.
Rowan discloses the claimed device with the exception of the base being a below-grade base anchor having a square opening. However, as disclosed by Watterson (one or more receptacles 98; figure 2; column 7, lines 59-66) it is known in the art to position the base below grade.  It would have been obvious to one of ordinary skill in the art to have used such a base for Rowan’s base given that Watterson teaches such is an appropriate manner for securely supporting the net support post.
Claim 3, Rowan shows the support portion has a vertical axis, and the method further comprises a step of moving the net holding portion in a direction transverse to the vertical axis (as shown in figure 2, the net holding portions can be offset from the vertical axis).
Claim 4,  Rowan shows moving the net holding portion in a direction transverse to the vertical axis comprises rotating the net holding portion about an axis transverse to the vertical axis (as noted above the net holding portions are rotatably supported on 30).
Claim 5, Rowan shows  moving the net holding portion in a direction transverse to the vertical axis comprises translating the net holding portion along an axis transverse to the vertical axis (as noted above the net holding portions are rotatably supported on 30).
Claim 6, Rowan shows  the support portion has a support pin (24 or 36), and comprising arranging an offset member (32) atop the support pin, the offset member having an offset pin spaced from and parallel to the support pin, and attaching the net holding portion onto the offset pin (figure 2).
Claim 7, Rowan shows attaching a net extender (32) to the net holding portion (frame 18 or sleeve 34) so that a holder of the net extender is spaced from the net holding portion, and supporting the net with the holder (figure 2).
Claim 8, Rowan further shows assembling a portable support, removing the insert post from the base anchor and inserting the insert post into a post receiver of the portable support (the assembly is dismantled for storage and transport).
Claim 9, Rowan shows modifying a configuration of the support portion so as to change a height of the net holding portion (paragraph 0052).
Claim 10, Rowan shows modifying the configuration of the support portion comprises adding or removing a vertical support member (as shown in figure 2 the support portion can be modified in order to adjust the overall height of the assembly; paragraph 0052).
Claim 11,  Rowan discloses a sports training system, comprising:
A base (20) secured to the ground via anchor (anchoring holes 22);
a sports training device, the device comprising: a frame comprising a support portion (30) and a net holding portion (by way of example 23 or frame 18; note frame around the netting is 18 in all the hoops), the net holding portion being attachable to and supported by the support portion (30; paragraph 0052) and configured to hold a net (for example net 56 held within frame 16 or 42; figure 1) so that the net has a front side and a back side, the net holding portion being rotatable relative to the support portion about a vertical axis in a first rotated position and a second rotated position, the net holding portion being sufficiently large to mimic a player catching a ball being thrown;
a lock (34) attached to the net holding portion and the support portion, when the lock is in an engaged position, the lock maintain the net holding portion in either one of the first or second rotated positions relative to the support portion and when the lock is in a disengaged position, the net holding portion is allowed to rotate between the first and second rotated position; and 
the support portion comprising a distal insert post having a square outer surface (paragraph 0052, the post can be round or square), the square distal insert post removably inserted into the below-grade base anchor of the ball field so that the frame is supported by the base;
wherein a position of the net holding portion is rotatably adjustable at the first or second rotated position relative to the support portion so that the front of the net can be put in a desired rotational position while the insert post remains in the same rotational position before and after net holding portion is rotationally adjusted to the first or second rotated positions.
Rowan discloses the claimed device with the exception of the base being a below-grade base anchor having a square opening.  However, as disclosed by Watterson (one or more receptacles 98; figure 2; column 7, lines 59-66) it is known in the art to position the base below grade.  It would have been obvious to one of ordinary skill in the art to have used such a base for Rowan’s base given that Watterson teaches such is an appropriate manner for securely supporting the net support post.
Claim 12, Rowan additionally shows an extender (32 which holds back net frame 42; figure 2) configured to be releasably attachable to the net holding portion so as to extend backwardly from the net holding portion and configured to hold a portion of the net spaced from a front side of the net.
Claim 13, Rowan shows the net holding portion (mount 23, sleeve 34 or frame 18, the sleeve is capable of rotation with respect to 30) is configured to be movable relative to the support portion (30) in a direction transverse to the vertical axis, and a securement device (pin 24 or 36) is configured to lock the net holding portion to the support portion with the net holding portion offset relative to the vertical axis (as shown in figure 2, the net holding portions can be offset from the vertical axis).
Claim 14,  Rowan shows the support portion (30) comprises an elongated vertical member that is releasably attached to an insert pin of the insert post (figure 8 shows 30 releasably attached to the base via an insert pin 24 or 36).
Claim 15, Rowan shows  the vertical member has a member pin, each of the insert pin and member pin configured to be engageable with a connector of the net holding portion so that the net holding portion can be supported by the insert pin at a first height and by the vertical member at a second height (figure 8 shows the height is adjustable; paragraph 0052).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 11 above, and further in view of Bartoli (5,769,745).
Claim 16, Rowan as modified above discloses the claimed device with the exception of positioning a simulated baseball base over the insert post.  However, as disclosed by Bartoli (figure 1; column 4, lines 18-37) it is known in the art to utilize the existing insert post on a playing field. It would have been obvious to one of ordinary skill in the art to have positioned such a base in modified Rowan’s ground insert post, given that Bartoli teaches such is an appropriate manner to mount and/or remove a base from the ground when not in use.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,758,800. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of the present application are directed to method and apparatus for securing a netted frame to a below-grade base anchor, where the netted frame is capable of being rotated into first and second  rotated positions and secured therein. Likewise, claims 1-16 of ‘800 are also directed to apparatus and method for securing a netted frame to a below-grade base anchor, where the netted frame is capable of being rotated into first and second  rotated positions and secured therein.  Claims 1-16 read on claims 1-16 of ‘800. 
Response to Arguments
Applicant's arguments filed 07 February 2022 have been fully considered but they are not persuasive.  With regards to applicant’s assertion that the Rowan and Watterson references do not disclose the distal insert post being square, it is respectfully asserted that Rowan shows in figures 1 and 2 that the post is square, and in paragraph 0052 discloses that the stem 30 is made from either round or square tubing.  As shown in the figures, the stem or post is square throughout its length, which means that the distal end of the post is also square.  The base, irrespective of the type of base would inherently include an opening which conformed to the shape of the post, in the instant case, a square opening in order to properly receive the square post.  The Watterson reference has been used as a teaching reference only to show that below grade base anchors are known in the art.  One of ordinary skill in the art would have understood that a square post requires a base with a square opening for receiving the square post.  No explanation appeared necessary at time, since Rowan showed a square post and taught that both square and round posts could be employed. So when Rowan was modified to include  Watterson’s below grade base anchor, it was with the understanding that the opening formed below grade would conform to the shape of the post in order to have a proper fit and to hold the post securely within the below grade base.
It is the examiner’s position that Rowan as modified in view of Watterson reads on the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
15 April 2022